Citation Nr: 1037226	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  06-02 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for residuals 
of a right shoulder separation for the time period prior to 
September 22, 2006 (exclusive of a period of an assigned 
temporary total rating).

2.  Entitlement to a rating in excess of 40 percent for residuals 
of a right shoulder separation for the time period from September 
22, 2006.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1972 to 
February 1976.

This matter comes before the Board of Veterans' Appeals (Board) 
from rating decisions by the Seattle, Washington Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In a February 
2005 rating action, the RO awarded a temporary total rating (TTR) 
of 100 percent effective from April 22, 2004 to October 31, 2004, 
based on surgery performed on the right shoulder, and reinstated 
a 20 percent rating from November 1, 2004.  

In the May 2005 rating action, the RO increased the rating to 30 
percent for the Veteran's right shoulder disability, effective 
November 1, 2004.  A December 2005 Decision Review Officer (DRO) 
rating action increased the rating to 30 percent, effective for 
the periods beginning July 23, 2003 and November 1, 2004.  

Thereafter, the Veteran perfected an appeal as to the assigned 
rating for this service-connected disability.  In a November 2007 
DRO rating action, the RO increased the rating for the right 
shoulder disability to 40 percent, effective September 22, 2006.  
However, the issue of entitlement to a higher evaluation for a 
right shoulder disability remains before the Board.  See AB v. 
Brown, 6 Vet. App. 35 (1993).  Although the November 2007 rating 
sheet did not list a different Diagnostic Code for the Veteran's 
right shoulder disability, it appears that the RO increased the 
rating to 40 percent based on Diagnostic Code 5201, which 
provides for a 40 percent rating of the major joint when motion 
of the arm is limited to 25 degrees from the side.  The decision 
also explained that the Veteran's right shoulder disability was 
rated analogous to a disability in which not only the functions 
affected, but anatomical localization and symptoms, are closely 
related.     

The Veteran testified during a hearing before the undersigned 
Veterans Law Judge in July 2008; a transcript of that hearing is 
of record.

In September 2008 the Board denied the Veteran's claim for higher 
ratings prior to and from September 22, 2006, and the Veteran 
appealed the Board's action to the United States Court of Appeals 
for Veterans Claims (Court).  In a memorandum decision dated in 
April 2010, the Court set aside the Board's September 2008 
determination and remanded the claim to the Board.

In July 2010 the Veteran submitted to the Board additional 
evidence for consideration in connection with the claim on 
appeal.  A waiver of RO jurisdiction for this evidence was 
received in a written statement dated in July 2010 that is 
included in the record.  The Board accepts this evidence for 
inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 
(2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), and as interpreted by the United 
States Court of Appeals for Veterans Claims (Court), are 
applicable to this matter.  The RO notified the Veteran of the 
information necessary to substantiate his claim for a higher 
disability rating in correspondence dated in August 2004 and June 
2008.  

In an April 2010 memorandum decision, the Court set aside and 
remanded the Board's September 2008 decision, determining that 
the Board's discussion regarding whether a referral for 
extraschedular consideration for the Veteran's right shoulder 
disability was inadequate.  The Court also suggested that the 
Board failed to assist the Veteran by requesting additional 
private hospital records mentioned during a Travel Board hearing.  
Finally, the Court suggested in a footnote that the Board's 
application of the rating criteria to the Veteran's disability 
was unsatisfactory or unclear.  

The Board has carefully reviewed all of the medical and lay 
evidence of record and determined that additional development is 
required before a final decision can be made, including whether a 
referral for extraschedular evaluation of the right shoulder 
disability is warranted.

The Veteran contends that his right shoulder disability is more 
severely disabling than currently rated and that it presents such 
an unusual disability picture that a referral for an 
extraschedular evaluation is warranted because he is unable to 
take prescribed pain medication due to his employment as an air 
traffic controller.  The Veteran has described how his employment 
has affected his right shoulder disability; however, he has not 
provided evidence of how his right shoulder disability has 
affected his employment as an air traffic controller.  Rather, 
the evidence of record suggests that he maintained his employment 
as an air traffic controller until 2008 despite being unable to 
take narcotic pain medication.  To assist the Veteran, the Board 
will provide him an additional opportunity to submit evidence of 
the effects that his right shoulder disability had on his 
employment until 2008 as an air traffic controller and any 
effects that it has on his current employment at Bartell's prior 
to deciding his claim.

The Veteran had surgery for his right shoulder disability in 
April 2004 and was awarded a temporary total rating (TTR) from 
April 22, 2004 until October 31, 2004.  In an April 2005 VA 
joints examination report, the Veteran stated that he still had 
residual right shoulder pain since his surgery, but could not 
take prescribed narcotic medications because he could not afford 
to be lightheaded or dizzy on the job as an air traffic 
controller.  The examiner believed that the Veteran's right 
shoulder joint was destroyed and questioned whether the Veteran 
would be able to continue his job if his shoulder did not 
improve; he suggested that the Veteran may even become totally 
unemployable.  The April 2005 VA examination report is vague as 
to whether the Veteran was working again following his April 2004 
surgery despite his continued pain, or whether he was not working 
because his shoulder had not improved.  The AMC/RO should request 
employment leave records from the Veteran's employer at the time.

In a private treatment record from Group Health Cooperative dated 
in April 2006, the Veteran stated that he only takes Motrin for 
his right shoulder pain, but would take pain killers if he were 
not employed as an air traffic controller.  He added that he 
still had a pending claim with VA and needed documentation that 
his pain was so severe that he was given pain medications.  The 
physician prescribed Vicodin (hydrocodone-acetaminophen) to be 
taken only when the Veteran is off work for three days.  In a 
June 2006 Group Health well adult visit note, the Veteran 
reported that he passed his FAA physical.  A review of active 
medications did not include Vicodin.  The AMC/RO should request 
any private treatment records from Group Health Cooperative dated 
from June 2006 to the present and any FAA (Federal Aviation 
Administration) physical examination reports from July 2003 to 
2008.

In a fee-basis examination report dated in September 2006, the 
Veteran stated that if he tried to do work with his right arm he 
knew that he will "pay for it" later.  He described his right 
shoulder giving way with heavy work and fatigability with driving 
or yard work.  The examiner also noted that the Veteran had 
recently been diagnosed with prostate cancer, which also 
diminished his ability to lift.

In a fee-basis examination report dated in December 2007, he 
described constant pain on a level of 10 out of 10 elicited by 
physical activity and weather and relieved by hydrocodone and 
Advil.  He described lack of endurance for yard work, and 
fatigability when driving, hammering, and doing yard work.  

In June 2008 the Veteran indicated that he had no additional 
information or evidence to support his claim.

In July 2008 he testified that he worked for the federal 
government as an air traffic controller for 31 years and six 
months until he took his retirement in 2004 or 2005.  The 
retirement came about when his position was contracted out to 
Lockheed Martin; he retired from the federal government and began 
working in the same position in the same building as a contractor 
for Lockheed Martin.  He explained that he had 30 years of 
federal leave when he worked for the government, but did not have 
that anymore.  He estimated that in the past year he took 40 to 
60 hours of sick leave.  He denied any hospitalization for his 
shoulder.  He stated that he last saw his general doctor, P. M., 
M.D., at Lynnwood [also known as Group Health Cooperative from 
the medical evidence already of record] one year earlier.  He 
added that he had been "dealing with problems and it's always 
and I kind of go to the hospital."  The Veteran and his 
representative detailed that he cannot take prescribed narcotics 
for pain because his job requires mental alertness, and he would 
be unable to perform his job.  He also described repetitively 
reaching 18 inches across a counter top to operate keyboards and 
radios and to lift a four- inch, 17-pound binder.  The AMC/RO 
should request performance evaluations, physical examination 
reports, and leave records from the federal government (the 
Federal Aviation Administration) and/or Lockheed Martin from July 
2003 until the Veteran's retirement in 2008.  The Board points 
out that VA will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency and will end 
its efforts only if VA concludes that the records sought do not 
exist or that further efforts to obtain those records would be 
futile.  See 38 C.F.R. § 3.159(c)(2).  

In a June 2010 private treatment record from A. G., M.D., the 
Veteran indicated that he retired as an air traffic controller in 
2008 and was now working at Bartell's (a pharmacy).  He stated 
that he still had constant right shoulder pain that affected his 
ability to sleep.  The AMC/RO should request any private 
treatment records from A. G., M.D., dated from July 2003 to the 
present.

Finally, as the most recent fee-basis examination to evaluate the 
right shoulder disability was performed in December 2007, the 
Veteran should be afforded an additional VA joints examination to 
evaluate the current nature of his right shoulder disability and 
any effects that it has on his current employment at Bartell's.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and 
obtain the names and addresses of all medical 
care providers, VA and non-VA that treated 
him for his right shoulder disability.  Of 
particular interest are private treatment 
records from Group Health Cooperative from 
June 2006 to the present and any treatment 
records from A. G., M.D., from July 2003 to 
the present.  After the Veteran has signed 
the appropriate releases, those records 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  If 
the RO cannot obtain records identified by 
the Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, to allow 
the Veteran the opportunity to obtain and 
submit those records for VA review.

2.  Pursuant to 38 C.F.R. § 3.159(c)(2), the 
AMC/RO should request performance 
evaluations, physical examination reports, 
and leave records from the federal government 
(the Federal Aviation Administration) from 
July 2003 until the Veteran's federal 
retirement.  Employment records, to include 
performance evaluations, physical examination 
reports, and leave records should be obtained 
from Lockheed Martin from the date of the 
commencement of his employment with that 
corporation until his retirement as a 
contractor in 2008.  After the Veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in the 
file.  If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to that 
effect should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

3.  After the above-requested records are 
received or determined to be unavailable, the 
AMC/RO should arrange for the Veteran to 
undergo a VA joints examination performed by 
a physician to determine the current severity 
of the right shoulder disability.  The 
Veteran's entire claims file must be made 
available to the examining physician for 
review in this case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
physician.  The examination must be conducted 
following the protocol in VA's Disability 
Examination Worksheet for VA Joints 
Examination, revised on April 20, 2009.  The 
examination must respond to the instructions 
contained therein.

4.  The Veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications, 
including the address where the notice was 
sent must be associated with the claims 
folder.  The Veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may have 
adverse effects on his claim.

5.  After completion of the above and any 
additional development deemed necessary, the 
issue on appeal should be reviewed with 
consideration of all applicable laws and 
regulations, including a discussion of 
whether a referral for extraschedular 
evaluation is warranted under 38 C.F.R. 
§ 3.321.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


